DETAILED ACTION
	This Office action is responsive to the following communication received:
	07/28/2021 – Application papers received, including IDS, and Power of Attorney;
	01/20/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	This application is a CON of 17/112,761 12/04/2020 PAT 11400350 which is a CON of  6/875,802 05/15/2020 PAT 11013965 which is a CON of 16/042,902 07/23/2018 PAT 10653926.
Drawings
The drawings were received on 07/28/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
Information Disclosure Statement
Regarding the IDS document, received 07/28/2021, the Office requests some relief in the amount of references the Office is being asked to consider.  The applicant, not only in this case but in many other pending cases, is asking the Office to consider dozens of references, which is taking up a considerable amount of the allotted examining time the Office has for just one case.  The applicant’s submission of a large number of references, many of which are irrelevant with respect to the instant claimed invention, really affects the examining process and takes away a significant amount of time the Office has to work on the merits of a case.  True, if prior art or other information material to the patentability of pending claims is discovered that is relevant to a pending case at the Office, the applicant is required to disclose this discovery under 37 CFR 1.97, 37 CFR 1.98, and 37 CFR 1.56.  However, the applicant has many pending cases before the Office and it seems that much of the prior art for many of these pending cases is being submitted for the consideration by the Office in every application without the applicant’s evaluation as to whether the prior art is relevant to the pending claims.   
By way of example only, note the following references cited in the 07/28/2021 IDS:
USPN 2681523 – Broadcasting Program Selector
USPN 1970409 – Ratchet Tool
USPN 3672419 – Hand Tools
USPN 4262562 – Golf Spike Wrench and Handle
USPN 6296579 – Putting Improvement Device and Method
USPN 6443851 – Weight Holder Attachable to Golf Club
USPN 6565448 – Method and Apparatus for Configuring a Golf Club
USPN 8695487 – Cooking Appliance
USPN 6757572 – Computerized System and Method for Practicing…
USPN 6569040 – Golf Club Selection Calculator and Method
D409463 – Golf Cleat Wrench
USPN 5798587 – Cooling Loop Structure of High Speed Spindle
USPN 5039267 – Tee Tree Fastener
USPN 4994515 – Heat-Resistant Resin Composition
USPN 4736093 – Calculator for Determining Frequency Matched…
These references, along with many others cited on the IDS documents, have absolutely nothing to do with the claimed invention.  Thus, the Office respectfully requests that a better effort be made, with a more common sense approach by the applicant, to screen and submit only those references that really are necessary for the Office to consider and that are relevant for the pending, claimed invention, so that the Office is able to spend time on the merits of the case.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-16 and 18-19 are rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1-21 of USPN 11,400,350 in view of Murphy (US PUBS 2016/0271464).  The claims of the ‘350 patent differ from the instant claims in that the claims of the ‘350 patent, on one hand, are more specific than the instant claims.  For example, the claims of the ‘350 patent further require “wherein the fastener is rearward of the weight channel, such that the weight channel extends between the face and the fastener; and wherein the fastener extends from the bottom portion of the golf club head and is spaced rearwardly of the weight member and is received outside of the weight channel” and also require “wherein: the golf club head has a balance point up (BP Up) defined as a distance from a ground plane when the body is in the normal address position to a Center of Gravity (CG) projection onto the face as measured along a z-axis that is perpendicular to the ground plane; the golf club head has a Zup defined as a distance from the ground plane when the body is in the normal address position to the CG as measured along the z-axis; and a difference between BP Up and Zup is no more than 8 mm”.  On the other hand, the claims of the ‘350 patent lack the now claimed “weight slot” as part of the weight within which a fastener is received.  Here, Murphy is cited to show that it is old in the art to fashion an adjustable weight (110C) with a slot (142C), wherein the weight (110C) may be slid with respect to a fastener (140C) and also with respect to the channel (150C).  See Fig. 7 and paragraph [0078] in Murphy.  In view of the teaching in Murphy, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘350 patent by incorporating a weight slot as part of the weight member to provide the weight member with the ability to be incrementally adjusted along the channel in the sole with respect to the fastener.  The remaining claimed features of claims 1-6, 10-13, 16 and 18 are encompassed by the claims of the ‘350 patent.  By way of example only, the features of claims 2-6 and 10-13 with respect to the overhang may be found in claims 1, 9, 11 and 18 of the ‘350 patent.  The features of the shaft connection assembly recited in claims 18 and 19 may be found in claims 1, 11 and 18 of the ‘350 patent.  The features of the slot recited in claim 16 may be located in claim 8 of the ‘350 patent.  The material requirements of the body as set forth in claim 19 may be found in claim 16 of the ‘350 patent.  Regarding claims 7-8 and 14-15, note that Murphy, at paragraph [0007], discloses that the club head may include soleplates (i.e., sole insert) or crown plates (i.e., crown insert) as part of a multi-piece construction.  The location and sizing of the sole and crown inserts would have involved a matter of obvious design choice.  The selection of a specific material, in this case the claimed “composite sole insert” and the claimed “composite crown insert”, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to take advantage of materials known in the art for exhibiting durability and light weight.  Using composite inserts in both the sole and the crown as part of the claimed invention of the ‘350 patent would have enabled weight to be removed and used as discretionary mass elsewhere in the club head.  Moreover, the selection of known materials (i.e., composite) to take advantage of the properties of the known materials has been determined to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claims 9, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 11,400,350 in view of Murphy (US PUBS 2016/0271464) in view of Chen (USPN 10,004,954).  To have provided the weight in the claimed invention of the ‘350 patent with an asymmetrical shape in order to more specifically concentrate club head mass as desired would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of Chen, which shows it to be old in the art to provide a weighted mass in a sole portion and to provide an increased thickness in the weighted mass adjacent a forward portion of the club head.  See the arrangement in FIGS. 9, 10 as compared to FIG. 11 in Chen.  The arrangement in Chen may be used to shift the location of the center of gravity and thereby change the performance characteristics of the club head.  See col. 7, lines 57-59 and col. 9, lines 24-45 in Chen.

Claims 1, 7-8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,013,965.  The claims of the ‘965 patent differ from the instant claims in that the claims of the ‘965 patent, on one hand, are more specific than the instant claims.  For example, the claims of the ‘965 patent further require “wherein the face includes a center face location that defines the head origin of a coordinate system in which an x-axis is tangential to the face at the center face location and is parallel to a ground plane when the body is in a normal address position, a y-axis extends perpendicular to the x-axis and is also parallel to the ground plane, and a z-axis extends perpendicular to the ground plane, wherein a positive x-axis extends toward the heel portion from the head origin, a positive y-axis extends rearwardly from the head origin, and a positive z-axis extends upwardly from the head origin; wherein the face has a face thickness that varies including a maximum face thickness and a minimum face thickness” and also require “wherein the golf club head has a balance point up (BP Up) value defined as a distance from the ground plane to a Center of Gravity (CG) projection onto the face as measured along the z-axis; wherein the golf club head has a Zup value defined as a distance from the ground plane to the CG as measured along the z-axis; and wherein a difference between BP Up and Zup is no more than 8 mm”.  The remaining features of claims 1, 7-8 and 19 are encompassed by the claims of the ‘965 patent.  For example, the claimed weight slot is detailed in claim 7 of the ‘965 patent.  The crown and sole inserts of composite material recited in claims 7-8 and the material requirements for the body, weight member and the crown recited in claim 19 are found in claims 1, 5, 9, 13, 16 and 18 of the ‘965 patent.  
Claims 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,013,965 in view of Chen (USPN 10,004,954).  To have provided the weight in the claimed invention of the ‘965 patent with an asymmetrical shape in order to more specifically concentrate club head mass as desired would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Chen, which shows it to be old in the art to provide a weighted mass in a sole portion and to provide an increased thickness in the weighted mass adjacent a forward portion of the club head.  See the arrangement in FIGS. 9, 10 as compared to FIG. 11 in Chen.  The arrangement in Chen may be used to shift the location of the center of gravity and thereby change the performance characteristics of the club head.  See col. 7, lines 57-59 and col. 9, lines 24-45 in Chen.

Claims 1 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,653,926.  The claims of the ‘926 patent differ from the instant claims in that the claims of the ‘926 patent, on one hand, are more specific than the instant claims.  For example, the claims of the ‘926 patent further require wherein the weight member is configured to move around a center axis of curvature that is not collocated with a position of the fastener; wherein the weight member is configured to move around the center axis of curvature in an arc of less than 90 degrees and a depth of the weight channel is greater proximate the face than distal the face; wherein the weight member comprises at least 25 percent of a total mass of the golf club head, and moving the weight member from a first position adjacent a first end of the weight channel to a second position adjacent a second end of the weight channel provides a golf club head center of gravity movement along an x-axis (CGx) of at least 3 mm.  The remaining features of claims 1 and 8-9 are encompassed by the claims of the ‘926 patent.  For example, the claimed weight slot is detailed in claims 1 and 20 of the ‘926 patent.  The crown insert of composite material recited in claim 8 is found in claims 17, 18 and 20 of the ‘926 patent.   The features of the asymmetric weight member recited in claim 9 is found in claims 12 and 15 of the ‘926 patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US PUBS 2016/0271464).
As to claim 1, Fig. 7 in Murphy shows a golf club head (Figs. 7, 11A) comprising: a body (1) defining an interior cavity (30), a sole (14) defining a bottom portion of the golf club head, a crown (16) defining a top portion of the golf club head, a face (12) defining a forward portion of the golf club head, a rearward portion (i.e., generally around element 162D) of the golf club head opposite the face, and a hosel (20); a weight channel (150C) formed in the sole (14) and defining a path along the sole (14), a weight member (110C) positioned in the weight channel (150C), the weight member (110C) configured to be adjusted to any of a range of selectable positions along the path to adjust mass properties of the golf club head (i.e., paragraph [0076]), wherein the weight member (110C) comprises a weight slot (142C); and a fastener (140C) that extends through the weight slot (142C) in the weight member (110C) and secures the weight member (110C) to the body (1) in any of the selectable positions along the path, wherein when the weight member (110C) is in any of the selectable positions the fastener (140C) is secured to the body (1) at a same fixed location on the body (1) that is independent of the position of the weight member (110C).  See paragraph [0078]. 
	Fig. 7 in Murphy does not show the path being oriented in a generally heel-toe direction and does not show that the slot is elongated in the generally heel-toe direction.  However, a review of Figs. 13A, 13B shows that Murphy has indeed contemplated arranging an adjustable weight in either a front-back direction (i.e., Fig. 13B) or a heel-toe direction (i.e., Fig. 13A).  Also, see paragraph [0088].  The arrangements further depicted in Figs. 13A and 13B enable the skilled artisan to adjust the center of gravity of the club head along either an x-axis or a z-axis.  In view of the teachings in Murphy, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Murphy club head by orienting the path of the weight channel in Fig. 7 embodiment to extend in a generally heel-toe direction, with the being a reasonable expectation that having the path of the weight channel extend in the heel-toe direction would have enabled the center of gravity to be aligned and located more specifically along the z-axis to improve club head performance.
	As to claims 7 and 8, Murphy, at paragraph [0007], discloses that the club head may include soleplates (i.e., sole insert) or crown plates (i.e., crown insert) as part of a multi-piece construction.  The location and sizing of the sole and crown inserts would have involved a matter of obvious design choice.  The selection of a specific material, in this case the claimed “composite sole insert” and the claimed “composite crown insert”, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to take advantage of materials known in the art for exhibiting durability and light weight.  Using composite inserts in both the sole and the crown would have enabled weight to be removed and used as discretionary mass elsewhere in the club head.  Moreover, the selection of known materials (i.e., composite) to take advantage of the properties of the known materials has been determined to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US PUBS 2016/0271464) in view of Chen (USPN 10,004,954).  To have provided the weight member (110C) in the Murphy club head with an asymmetrical shape in order to more specifically concentrate club head mass as desired would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Chen, which shows it to be old in the art to provide a weighted mass in a sole portion and to provide an increased thickness in the weighted mass adjacent a forward portion of the club head.  See the arrangement in FIGS. 9, 10 as compared to FIG. 11 in Chen.  The arrangement in Chen may be used to shift the location of the center of gravity and thereby change the performance characteristics of the club head.  See col. 7, lines 57-59 and col. 9, lines 24-45 in Chen.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US PUBS 2016/0271464) in view of Beach (US PUBS 2009/0286619).  
	As to claim 19, Murphy shows a golf club head (Figs. 7, 11A) comprising: a body (1)  defining an interior cavity (30), a sole (14) defining a bottom portion of the golf club head, a crown (16) defining a top portion of the golf club head, a face (12) defining a forward portion of the golf club head, a rearward portion (i.e., generally adjacent element 162D) of the golf club head opposite the face (12), and a hosel (20); a weight channel (150C) formed in the sole (14) and defining a path along the sole (14); a weight member (110C) positioned in the weight channel (150C), the weight member (110C) configured to be adjusted to any of a range of selectable positions along the path to adjust mass properties of the golf club head (i.e., paragraph [0076]), wherein the weight member (110C) is non-circular and comprises a weight slot (142C) that is elongated with a recessed portion; and a fastener (140C) that extends through the weight slot (142C) in the weight member (110C) and secures the weight member (110C) to the body (1) in any of the selectable positions along the path, wherein when the weight member (110C) is in any of the selectable positions the fastener (140C) is secured to the body (1) at a same fixed location on the body (1) that is independent of the position of the weight member (110C).  See paragraph [0078].  The fastener (140C) comprises a fastener head and a threaded fastener shaft that extends from the fastener head and is secured to the body at a fastener port in the body (i.e., Figs. 8A, 8B); wherein at least a portion of the fastener head sits within the recessed portion of the weight slot when the fastener is tightened (i.e., Fig. 7); wherein at least a portion of the body is formed of a titanium alloy (i.e., paragraphs [0006], [0008]). 
	Murphy lacks a shaft connection assembly in the hosel configured to selectively adjust a loft, a lie-angle, or a loft and a lie angle of the of the golf club. Beach shows it to be old in the art to provide a golf club head with a shaft-head-connection assembly (i.e., paragraph [0134]) to enable a user to customize the loft, lie and/or face angles of the club head.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Murphy by including a shaft connection assembly that is configured to selectively adjust a loft and or lie angle of the golf club.  Such a modification would have made the Murphy device more customizable.  Here, combing the shaft connection assembly as taught by Beach with the golf club head taught by Murphy would have involved the combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	Although Murphy does not explicitly disclose that the weight member is formed from a material having a density no less than 7.8 g/cc, and at least a portion of the crown is formed of a material having a density of no more than 2 g/cc, the selection of a specific material, for the weight member and the crown would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to take advantage of materials known in the art for exhibiting a particular density so as to help distribute the weight of the club head, as desired.  For instance, using a dense material for the weight assembly (i.e., material having a density no less than 7.8 g/cc) would have enabled more weigh to be placed adjacent the sole to lower the center of gravity.   For example, using a light weight material for the crown (i.e., a material having a density no more than 2 g/cc) would have enabled weight to be removed from the upper portion of the head and used as discretionary mass elsewhere in the club head.  Moreover, the selection of known materials (i.e., composite) to take advantage of the properties of the known materials has been determined to be within the level of one of ordinary skill in the art.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US PUBS 2016/0271464) in view of Beach (US PUBS 2009/0286619) and Chen (USPN 10,004,954).  Murphy in view of Beach has been discussed above.  Murphy, as modified by Beach, lacks wherein the weight member is asymmetric in a front-rear direction, with a forward portion of the weight member having a first thickness and a rear portion of the weight member having a second thickness and the first and second thicknesses are not equal.  To have provided the weight (110C) in the Murphy club head with an asymmetrical shape in order to more specifically concentrate club head mass as desired would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Chen, which shows it to be old in the art to provide a weighted mass in a sole portion and to provide an increased thickness in the weighted mass adjacent a forward portion of the club head.  See the arrangement in FIGS. 9, 10 as compared to FIG. 11 in Chen.  The arrangement in Chen may be used to shift the location of the center of gravity and thereby change the performance characteristics of the club head.  See col. 7, lines 57-59 and col. 9, lines 24-45 in Chen. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, “the weight track” lacks proper antecedent basis.
As to claim 3, “the weight track” lacks proper antecedent basis.
As to claim 10, line 15, “and” should read --an--.
As to claim 10, line 16, “the weight track” lacks proper antecedent basis. 
As to claim 11, “the weight track” lacks proper antecedent basis.
As to claims 12-18, these claims share the indefiniteness of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711